         Case 1:18-cv-00487-BAH Document 37 Filed 06/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 PEOPLE FOR THE AMERICAN WAY,                      )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                           Civil Action No. 18-0487 (BAH)
                                                   )
 U.S. DEPARTMENT OF HOUSING AND                    )
 URBAN DEVELOPMENT, et al.,                        )
                                                   )
                Defendants.                        )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s April 19, 2021 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report.

       Defendant Department of Justice has completed its processing of records responsive to

Plaintiff’s Freedom of Information Act (“FOIA”) request and Defendant U.S. Department of

Housing and Urban Development (“HUD”) continues to process records potentially responsive to

Plaintiff’s FOIA request. Since the parties’ April 19, 2021 Joint Status Report (ECF No. 34), HUD

produced two additional sets of documents totaling 1,391 pages, bringing the total number of

HUD’s interim releases to thirty-five. HUD will continue to make monthly releases and intends to

make its next release of over 500 pages by June 30, 2021. HUD estimates that 3,384 records will

remain for processing after the June release.

       Accordingly, the parties respectfully propose that they file another joint status report by

August 16, 2021. A proposed order is attached.
         Case 1:18-cv-00487-BAH Document 37 Filed 06/15/21 Page 2 of 2




Respectfully submitted,
                                        CHANNING D. PHILLIPS, D.C. Bar #415793
 /s/ Samuel M. Strongin                 Acting United States Attorney
 Jonathan E. Paikin, D.C. Bar #466445
 Samuel M. Strongin, D.C. Bar #240970   BRIAN P. HUDAK
 WILMER CUTLER PICKERING HALE           Acting Chief, Civil Division
 AND DORR LLP
 1875 Pennsylvania Avenue N.W.
 Washington, D.C. 20006                 By:    /s/ Michael A. Tilghman II
 (202) 663-6000 (phone)                         MICHAEL A. TILGHMAN II
 (202) 663-6363 (fax)                           D.C. Bar #988441
 craig.goldblatt@wilmerhale.com                 Assistant United States Attorney
 samuel.strongin@wilmerhale.com                 U.S. Attorney’s Office, Civil Division
                                                555 Fourth Street, N.W.
 /s/ Diane Laviolette                           Washington, D.C. 20530
 Diane Laviolette, D.C. Bar #457844             (202) 252-7113
 Elliot Mincberg, D.C. Bar #941575              Michael.Tilghman@usdoj.gov
 PEOPLE FOR THE AMERICAN WAY
 FOUNDATION                             Attorneys for the United States of America
 1101 15th Street N.W., Suite 600
 Washington, D.C. 20005
 (202) 467-4999
 emincberg@pfaw.org
 dlaviolette@pfaw.org

 Attorneys for Plaintiffs


Dated: June 15, 2021




                                        -2-
